Citation Nr: 1447193	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  10-23 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include schizophrenia, depression, and posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from January 1987 to May 1987 and approximately two weeks each year until 1991 and additional periods of inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the Veteran's claims file was subsequently transferred to the VA RO in Detroit, Michigan.  

The Board has rephrased the Veteran's claim for "mental illness" a claim for entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, depression, and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

In his May 2010 VA Form 9, the Veteran requested a hearing before a member of the Board.  The hearing was scheduled in August 2010 and he was notified.  He failed to appear for it and has not otherwise stated that he was capable of attending a hearing.  Therefore, the Board will proceed to a decision on his appeal as if his request for a hearing was withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

In May 2011 the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.  


FINDINGS OF FACT

1.  The Veteran's claim for service connection for an acquired psychiatric disorder was most recently denied in an unappealed June 2001 rating decision.  

2.  Evidence received since the June 2001 rating decision is either cumulative or redundant of evidence previously considered, or does not relate to an unestablished fact necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1. The June 2001 decision denying service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2014).   

2. No new and material evidence has been received since the June 2001 rating decision to reopen a claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013);38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Prior to initial adjudication, a letter dated in July 2008 satisfied the duty to notify provisions with regard to the definition of what constitutes new and material evidence and to the elements of a service connection claim.  The July 2008 letter did not inform the Veteran of the correct reason why his claim for service connection for an acquired psychiatric disorder was previously denied.  However, a May 2014 letter correctly informed him that his claim was previously denied because the nexus element of a service connection claim was not satisfied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  His claim was then readjudicated in the July 2014 Supplemental Statement of the Case.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The Veteran's service treatment records, service personnel records, and indicated private medical records from his correctional facilities have been obtained. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).  

The Board remanded this case in May 2011 so the Veteran could receive proper notice regarding the reason his claim was previously denied, so the RO could attempt to obtain his Social Security Administration (SSA) records, and so the RO could attempt to obtain current treatment records from his correctional facility.  As noted above, a proper notice letter was issued in May 2014.  In March 2012, the RO attempted to obtain the Veteran's SSA records and received a negative reply from SSA.  He was notified of this in March 2012.  In November 2013, the RO sent the Veteran release forms for his private medical records.  In December 2013, the Veteran returned the form. He indicated, however, he was unable to identify any previous treatment providers, including names and contact information.  The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II.  Petition to Reopen a Service Connection Claim

In June 2001, the RO denied the Veteran's claim for service connection for an acquired psychiatric disorder on the basis that new and material evidence had not been submitted.  He did not submit a notice of disagreement or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that if new and material evidence is received before an appeal period has expired, a rating decision does not become final, and any "subsequent decision based on such evidence relate[s] back to the original claim"); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) (holding that "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim").  Accordingly, the June 2001 rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2014). 

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2002); King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed." Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

At the time of the June 2001 denial, the record consisted of the Veteran's STRs, his correctional facility treatment records, and the report of a July 1996 VA psychiatric examination.  Since June 2001, the Veteran has submitted statements informing VA of his address changes.  Although these are new statements, they are not material because they do not pertain to his claim.  He has also submitted additional lay statements.  In May 2008, he stated that his Senator told him that if a psychiatric disorder manifested during the first six months of service and was present at discharge from service, that it should be service-connected.  The Veteran stated that he was discharged from service because of a psychiatric disorder.  This evidence is cumulative of statements previously of record.  For example, an August 1999 record from the Riverside Correctional Facility Residential Treatment Program showed that the Veteran reported that his psychiatric disorder began while he was in the Army and that it resulted in his subsequent discharge in 1992.  

In August 2009, he stated that he was found on a bridge in 1992, and that his superior officer thought that the state would treat his psychiatric disorder so that the military would not have to.  This statement is redundant of an April 1998 statement where the Veteran asserted that he attempted to jump off a bridge in 1992.  

In July 2010 the Veteran's former representative stated that the Veteran did not have a psychiatric condition prior to entering service.  This statement is redundant of the Veteran's January 1996 statement that his psychiatric condition began when he was in the military.    

The lay evidence submitted by the Veteran is not new and material because it essentially duplicates the previously considered evidence.  Accordingly, the Board finds that the record contains no new and material evidence sufficient to reopen the claim for service connection for an acquired psychiatric disorder.  The claim is not reopened.  38 U.S.C.A. § 5108 (West 2002).  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply, and the petition to reopen the claim must be denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As no new and material evidence has been submitted, the claim for service connection for an acquired psychiatric disorder is not reopened.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


